In the Supreme Court of Georgia



                                   Decided: March 1, 2021


                S21A0006. VOLKOVA v. THE STATE.


      MELTON, Chief Justice.

     Liubov Volkova appeals her conviction for the murder of her

husband, Jordan Whitson. 1 On appeal, Volkova contends that the

trial court erred by failing to properly instruct the jury on how to

consider a particular statement she made to police and that her trial

counsel provided constitutionally ineffective assistance. For the



     1   Volkova was indicted on June 22, 2016 for malice murder, felony
murder predicated on aggravated assault, and aggravated assault. At a trial
held from July 23 to August 3, 2018, Volkova was found guilty of all three
counts. The trial court sentenced Volkova to serve life in prison without the
possibility of parole for malice murder. The conviction for felony murder was
vacated by operation of law, see Malcolm v. State, 263 Ga. 369, 372 (4) (434
SE2d 479) (1993), and the count of aggravated assault was merged with
Volkova’s malice murder conviction for purposes of sentencing. Volkova filed a
motion for new trial on August 24, 2018, and amended it on October 18, 2019
and February 7, 2020. Following a hearing, the trial court denied the motion
on March 3, 2020. Volkova timely filed a notice of appeal on March 11, 2020,
and her case was docketed to the term of this Court beginning in December
2020. Volkova’s case was orally argued on December 8, 2020.
reasons set forth below, we affirm.

     1. The evidence presented at trial shows that Volkova placed a

911 call at 1:37 a.m. on November 1, 2015, and she stated that

Whitson had been shot inside the couple’s home.2 When police

arrived, Volkova led them to Whitson’s body, which was lying at the

bottom of a set of stairs. One shell casing was found near the body,

and there was blood on Whitson’s hands and blood spatter up the

stairs. Whitson had been shot through his right cheek, and the bullet

lodged in his head, leading to his death. The handgun that caused

Whitson’s death was found on a table in the master bedroom, where

Volkova had placed it. Given the lack of stippling around the wound

and the location of Whitson’s body, Investigator Ted Bailey

determined that the crime scene was not consistent with a self-

inflicted gunshot wound.

     After an autopsy, the medical examiner, Dr. Carol Terry,

determined that Whitson’s cause of death was suffocation and blood



     2At the time, the only other person inside the home with Volkova and
Whitson was their minor child.
                                   2
loss due to a gunshot wound to the head. The shape of the entrance

wound and the type of tearing, along with the bullet trajectory,

indicated that the bullet entered at a downward angle. Because

there was no soot, gunpowder, stippling, or bruising around the

wound and no gunpowder on Whitson’s clothing, Dr. Terry further

determined that the gunshot was not a close-contact or medium-

distance wound. Given this information, Dr. Terry determined that

the wound could not have been self-inflicted, either deliberately or

by accident.

     Stephen Deady, the State’s firearm expert, examined the

handgun used to kill Whitson, a 9 mm Heckler and Koch P7. Deady

found that the drop safety on the gun was functioning properly,

meaning that the shooting was not consistent with an accidental

discharge. Deady also performed tests to determine the distance of

stippling and gunpowder particle deposits for the firearm. Deady

found that Whitson was shot from more than 18 inches away. Given

these results, along with Whitson’s body measurements, Deady

determined that Whitson’s death was not consistent with a self-

                                 3
inflicted injury. 3

      2. Volkova first contends that the trial court erred in denying

her written request to charge the jury on the entirety of Georgia

Suggested Pattern Jury Instructions, Vol. II: Criminal Cases §

1.32.21, an instruction regarding the manner in which a jury should

consider statements made by a defendant. Specifically, with regard

to a statement she made to police while being interviewed at the

police station a few days after Whitson’s shooting, Volkova argues

that the charge, as given by the trial court, 4 omitted custody as an


      3  Volkova does not challenge the sufficiency of the evidence to support
her convictions, and this Court no longer considers as a matter of course
sufficiency of the evidence in non-death penalty appeals in which it is not an
enumerated error. See Davenport v. State, 309 Ga. 385, 399 (4) (b) (846 SE2d
83) (2020).
       4 The trial court charged the jury as follows:

       Now, in this case statements that [Volkova] allegedly made were
       offered to you for your consideration. Before you would consider
       this as evidence you must determine whether you believe those
       alleged statements to be voluntary. The law says to be voluntary a
       statement must be freely and willingly given and without coercion,
       duress, threats, use of violence, fear of injury, or any suggestions
       or promises of leniency or reward. Obviously, a statement that is
       induced by the slightest hope of benefit or remotest fear of injury
       is not a voluntary statement. So to be voluntary, a statement must
       be the product of one’s own free will. It must not be under
       compulsion or necessity imposed by others. So as you look at the
       evidence and determine whether these alleged statements were

                                      4
voluntary, you may also consider as to what extent she may have
been informed of her constitutional rights. You may consider, if
there’s evidence of it, of the duration or of the conditions of any
detention imposed on her, or any factors relevant to the question
of whether or not these alleged statements were freely and
voluntarily made. The burden of proof is upon the State to
establish that if there was this statement, that it was freely and
willingly made. If you do not find that the statement is voluntary,
then you may not consider it for any purpose. As I said before, you
may consider whether the defendant was advised of her
constitutional rights, whether she clearly understood them, and
knowingly gave them up. The constitutional rights that I’m talking
about are that someone be told they have the right to remain
silent; that if they choose not to remain silent, anything they say
could be used against them in court; that they have the right to
consult with a lawyer before any questioning, and to have the
lawyer present with them at all times during any questions; and if
they do not have the money to hire a lawyer, a lawyer would be
provided to represent them before any questioning and to be
present with them during any questioning. If a defendant exercises
one of those constitutional rights, such as requesting an attorney,
or the right to remain silent, then the police cannot ask the
defendant any further questions without, for instance, the
attorney being present, if they requested an attorney. If, of course,
the person requests that they not be asked anymore questions then
the police would have to, again, abide by that. So, you, the jury, if
you find that she made statements and that these statements were
voluntary then you may consider them as evidence in the case.
Again, if so, you would apply the general rules for testing the
believability or credibility of the witnesses to that statement,
decide what weight, if any, you will give it to all or any part of that
evidence.

The law says that you should consider with great care and caution
the evidence of any out-of-court statement allegedly made by the
defendant that’s been offered by the State. The jury may believe
any such statement in whole or in part. You may believe that
which you find to be true and reject that which you find to be
untrue. Again, the jury alone has the duty to apply the general

                                  5
issue to be determined by the jury and failed to inform the jury that

a knowing and voluntary waiver of Volkova’s Miranda 5 rights was a

mandatory prerequisite to the jury’s consideration of her statement

to police, rather than a discretionary consideration. 6 This argument

has no merit.

      Volkova raises this challenge specifically with regard to the

statement she made on November 3, 2015 to Detective John Cleland



      rules for testing the believability of witnesses and decide what
      weight should be given to any or all of that evidence.
      5 Miranda v. Arizona, 384 U.S. 436, 444-445 (86 SCt 1602, 16 LE2d 694)

(1966).
      6 Volkova argues that the trial court should have included the following

language in its charge:
      If you find that the statement was made while in custody and as a result
      of police questioning, you must also determine whether the defendant
      was advised of his/her constitutional rights and whether the defendant
      clearly understood and knowingly gave up such rights. The
      constitutional rights that law enforcement officers must explain and that
      the defendant must understand and voluntarily give up before any
      custodial statement is taken by law enforcement are as follows:
      1) The defendant had a right to remain silent;
      2) If the defendant chose not to remain silent, anything he/she (said)
      could be used as evidence against the defendant in court;
      3) The defendant had a right to consult a lawyer before any questioning
      and to have the lawyer present with him/her at all times during any
      questions; and
      4) If the defendant did not have money for a lawyer, a lawyer would have
      been provided for him/her to represent him/her before any questioning
      and to be present with him/her during any questioning.

                                      6
at the police station. 7 Detective Cleland testified that, during this

interview, Volkova was free to leave at all times. He further testified

that he decided, as a matter of caution, to “err on the safe side and

just advise [Volkova] of her Miranda rights prior to us speaking.”

Volkova never indicated that she did not want to speak to Detective

Cleland, she never asked for an attorney, and she never asked to

stop the interview. Volkova left at the end of the interview without

interference.

     Prior to trial, Volkova filed a motion to suppress her statement,

and a Jackson-Denno 8 hearing was held. During this hearing,

Volkova’s trial counsel conceded that Volkova’s interview with

Detective    Cleland    was    non-custodial,     stating,   “It’s   purely

voluntariness to be [determined]. She was not in custody. So issues

that deal with custodial interrogation are really not before the

Court.” After considering the evidence, the trial court ruled that


     7    During the interview, Volkova admitted to some tension in the
relationship with her husband, but she denied shooting him. Although Volkova
gave other statements to police at different times, she bases her arguments
raised in this appeal on this specific interview at the police station.
       8 Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).

                                     7
Volkova was not in custody at the time that the statement was given

to Detective Cleland and that Volkova’s statement was admissible.

     Nonetheless, during her subsequent trial, Volkova requested

that the trial court instruct the jury on the entirety of Suggested

Pattern Charge § 1.32.21, including instructions that it was

mandatory for the jury to determine whether Volkova was in

custody and whether she had voluntarily and knowingly waived her

Miranda rights prior to giving the statement. Volkova maintained

that the jury had the right to effectively reject the trial court’s

finding that her interrogation was non-custodial. The trial court

denied Volkova’s request to charge, stating: “The Court has made a

ruling that I make the decision of whether [Volkova is] in custody or

not in custody, and that was preserved in pre-trial rulings. . . .” In

accordance with this ruling, the trial court instructed the jury on the

voluntariness of Volkova’s statements, but did not include a

mandate that the jury first make an independent determination of

custody and whether Miranda rights were properly given and

knowingly and voluntarily waived.

                                  8
       The trial court was correct. We have previously recognized

that, “[w]hen the facts material to a motion to suppress are disputed,

it generally is for the trial judge to resolve those disputes and

determine the material facts. See Tate v. State, 264 Ga. 53, 54 (1)

(440 SE2d 646) (1994) (‘[W]hen a motion to suppress is heard by the

trial judge, that judge sits as the trier of facts.’).” Hughes v. State,

296 Ga. 744, 746 (1) (770 SE2d 636) (2015). We have also recognized

that

       [d]etermining the voluntariness and, consequently, the
       admissibility of a defendant’s statement in a criminal case
       is a two-step process. Initially, the trial court addresses
       the issue outside the presence of the jury and, if the
       statement is determined to be voluntary, it is admitted for
       the jury to make the ultimate determination as to its
       voluntariness and, thus, its probity as inculpatory
       evidence.

Freeman v. State, 295 Ga. 820, 821-822 (2) (764 SE2d 390) (2014).

       In Dunson v. State, 309 Ga. App. 484, 490 (5) (711 SE2d 53)

(2011), this two-step process was considered in a situation similar to

the present matter. The defendant in Dunson made several

statements to police, one before arrest and others after arrest. With


                                   9
regard to the pre-arrest statement, the trial court found that the

defendant was not in custody at the time the statement was made.

See id. Initially, the trial court gave the jury a single charge that

was purportedly applicable to all of the defendant’s statements, both

before and after arrest. The trial court instructed:

     If you find that all of the warnings as to Defendant’s
     constitutional rights were given, that the Defendant did
     clearly understand the meaning of what was said, and
     knowingly gave up such rights and the statement was
     voluntary, then you may consider it as evidence.

Id. The State objected to this charge, arguing that the constitutional

rights implicated in Miranda were not applicable to the defendant’s

non-custodial pre-arrest statement. See id. The trial court agreed

and recharged the jury:

     The constitutional charge that I gave you about the
     constitutional rights whereas that you have a right to
     remain silent, attorneys, and things of that nature applies
     only to those statements that would have been made after
     the formal arrest.

Id. In considering the propriety of this recharge, the Court of

Appeals held:

     The initial charge in this case broke the jury’s analysis

                                  10
     into two phases: constitutional rights and voluntariness.
     Given the trial court’s determination that [the defendant]
     was not “in custody” before his formal arrest, the
     constitutional issues were not before the jury with respect
     to the pre-arrest interview. The recharge, therefore,
     appropriately instructed jurors that the constitutional
     portion of the original charge applied only to post-arrest
     statements. The recharge did not address — or alter —
     the original voluntariness instruction.

Id. Therefore, because the trial court had determined that the

defendant was not in custody when the pre-arrest statement was

made, it was not proper to instruct the jury that the protections of

Miranda applied to that statement. Id.

     These precepts are reflected in Georgia Suggested Pattern Jury

Instructions, Vol. II: Criminal Cases § 1.32.15, which states: “If the

court determines the defendant is/was in custody, the court should

give voluntariness and Miranda charges. If the court determines the

defendant is/was not in custody, the court should give the

voluntariness charges only.” (Emphasis supplied.)

     Here, the trial court, after conducting a proper Jackson-Denno

hearing and review, made the necessary factual findings to

determine that Volkova was not in custody at the time she made her

                                 11
statement.9 And, at this hearing, Volkova conceded that she was not

in custody. Therefore, all facts and circumstances relating to the

issue of custody had been determined by the trial court and conceded

by Volkova prior to trial. Accordingly, the trial court appropriately

gave voluntariness charges only. See Dunson, supra, 309 Ga. App.

at 490 (5). An instruction treating Volkova’s statement as custodial

and requiring the jury to find a waiver of Miranda rights, as Volkova

requested, would have been incorrect under the law, so the trial

court did not err by rejecting it. See, e.g., Jackson v. State, 306 Ga.

475, 477 (2) (831 SE2d 755) (2019) (jury instructions must be

adjusted to the evidence and be correct and complete statements of

law); Gonzales v. State, 277 Ga. App. 362, 370 (10) (626 SE2d 569)

(2006) (requested charge that Miranda applied to in-custody

statement was not adjusted to the evidence as the trial court had

previously determined the statement was not made in response to

interrogation).


     9 On appeal, Volkova attempts to base her argument on the fact that
Detective Cleland read Miranda rights to her as a precaution, but this fact
alone does not mean that Volkova was in custody.
                                    12
     3. Next, Volkova contends that trial counsel rendered

constitutionally ineffective assistance in two ways: (a) by failing to

object when, during direct examination, Dr. Terry, the medical

examiner, mentioned another expert who had been hired by the

defense but whom the defense chose not to call to testify at trial and

(b) by failing to object to the prosecutor’s statements during closing

argument regarding Volkova’s failure to call witnesses to support

her case. We conclude that Volkova has not met her burden of

proving she received constitutionally ineffective assistance of

counsel.

     To prevail on a claim of ineffective assistance of counsel,
     [a defendant] must prove both deficient performance and
     resulting prejudice. See Strickland v. Washington, 466 U.
     S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984). To
     establish deficient performance, [a defendant] must show
     that . . . trial counsel performed in an objectively
     unreasonable way, considering all the circumstances and
     in the light of prevailing professional norms. See id. at
     687-690. To establish prejudice, [a defendant] must show
     that there is “a reasonable probability that, but for
     counsel’s unprofessional errors, the result of the
     proceeding would have been different.” Id. at 694. We
     need not address both components of this test if [a
     defendant] has not proved one of them. See Walker v.
     State, 301 Ga. 482, 489 (801 SE2d 804) (2017).

                                 13
Watson v. State, 303 Ga. 758, 761-762 (2) (d) (814 SE2d 396) (2018).

     (a) Volkova first maintains that trial counsel provided

constitutionally ineffective assistance by failing to object when Dr.

Terry mentioned a defense expert who was not called as a witness.

Prior to trial, Volkova hired Chris Robinson, a firearms expert, to

examine the evidence and make an expert determination as to the

circumstances of Whitson’s death. Ultimately, Volkova decided not

to call Robinson as a witness and informed the State of this fact

before trial. 10 During the State’s direct examination of Dr. Terry, the

following exchange took place:

     Q: Okay. Now, were you contacted in this case by an
     expert for the defense, Chris Robinson?
     A: Yes, I was.
     Q: Okay. And did he ask you about contact-range wounds?
     A: He did not specifically ask me about contact range, he
     asked me – or we discussed the entrance wound a little
     bit. He did not disclose to me exactly what he was
     thinking. But we discussed the entrance wound and he
     certainly was aware of what my opinion was.
     Q: Okay.
     A: And may I add at that time he did not contradict me
     either.

     10 At the motion for new trial hearing, trial counsel stated that
Robinson’s findings were not helpful to the defense.
                                  14
      Q: Okay.

At that point, defense counsel objected as follows:

      This is definitely a substantive objection. There’s no
      problem in [the State] asking whether or not [Dr. Terry]
      had communication with an expert [who] may or may not
      have been hired by the defense. But when [Dr. Terry]
      gives the opinion in an unresponsive fashion that
      [Robinson] didn’t contradict her or disagree with her,
      that’s hearsay. And that’s not admissible for any reason
      whatsoever. The State knows that [Robinson is] not going
      to be a witness. And that is a hearsay statement. It’s
      inadmissible under any stretch of the imagination. It
      needs to be struck and the jury needs to be told to
      disregard it. I’m still going to move for a mistrial because
      that is not an appropriate response in communicating
      something of this nature. Everything up to that point was
      okay, but that [Dr. Terry] volunteered.

Following this objection, the motion for a mistrial was denied, but

the trial court did instruct the jury to disregard Dr. Terry’s non-

responsive statement that Robinson did not contradict her

findings. 11

      Volkova now contends that trial counsel performed deficiently

by failing to object to the entirety of Dr. Terry’s statements



      11 No evidence of Robinson’s specialty as an expert or any of his
conclusions was elicited at any point.
                                  15
regarding Robinson at the moment Robinson was first mentioned.

Specifically, Volkova contends that Dr. Terry’s testimony was both

irrelevant and unduly prejudicial under OCGA §§ 24-4-401 and 24-

4-40312 and that trial counsel should have immediately objected on

this ground. Volkova, however, premises this contention on cases

that set forth judicially created exclusionary rules based on an

interpretation of Georgia’s old Evidence Code. See Neuman v. State,

297 Ga. 501, 509 (2) (773 SE2d 716) (2015) (“attorney-client privilege

applies to confidential communications, related to the matters on

which legal advice is being sought, between the attorneys, their

agents, or their client, and an expert engaged by the attorney to aid

in the client’s representation; the privilege is not waived if the expert

will neither serve as a witness at trial nor provide any basis for the

formulation of other experts’ trial testimony”); Blige v. State, 264 Ga.


      12 OCGA § 24-4-401 defines “relevant evidence” as “evidence having any
tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence.” Relevant evidence may be excluded under OCGA § 24-
4-403 “if its probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury or by considerations
of undue delay, waste of time, or needless presentation of cumulative
evidence.”
                                       16
166, 166-167 (1)-(2) (441 SE2d 752) (1994) (although an expert hired

by one party could be subpoenaed for trial by the opposing party on

the same basis as any other witness, the fact of the expert’s original

employment by the first party was irrelevant and could be

prejudicial). As Volkova correctly conceded at oral argument and in

a subsequent reply brief, these old Evidence Code cases have been

statutorily abrogated by the enactment of our current Evidence

Code, which governs this case. See State v. Orr, 305 Ga. 729, 738-

739 (3) (827 SE2d 892) (2019). As such, Volkova’s contention that

counsel performed deficiently by failing to object based on abrogated

precedent has no merit. See Mattox v. State, 308 Ga. 302, 304-305

(2) (840 SE2d 373) (2020) (failure to make a meritless objection

cannot provide the basis upon which to find ineffective assistance of

counsel).

     Following oral argument, Volkova filed a supplemental brief in

which she attempts to re-focus her argument solely on OCGA § 24-

4-401, OCGA § 24-4-403, and the current Evidence Code. In making

this argument, however, Volkova does not rely on the plain text of

                                 17
the current rules and points to no controlling precedent that was in

effect at the time of her trial to support her contention. Instead, she

extrapolates from the abrogated cases previously mentioned in order

to speculate how OCGA § 24-4-401 and OCGA § 24-4-403 might be

applied at some future date.13 Because her argument is based on

abrogated cases and speculation about future law, Volkova cannot

prove that defense counsel was deficient in the manner in which she

now claims. 14

      Trial counsel does not perform deficiently by failing to advance



      13  In her supplemental brief, Volkova cites United States v. Eyster, 948
F2d 1196, 1205-1207 (II) (A) (11th Cir. 1991), for the proposition that the State
may not vouch for the credibility of a witness by using facts that are not in
evidence, but that case is wholly distinguishable from this matter on its facts.
In Eyster, the defense contended that a certain government witness was willing
to perjure himself, and, in support of this argument, the defense contended
that the government witness had previously pled guilty to a crime he could not
have possibly committed. In an attempt to rehabilitate this witness, the
prosecutor, with no evidentiary support, improperly vouched for the witness’s
credibility by suggesting that there was a typographical error in the plea
transcript that listed the incorrect number of the count to which the
government witness had actually pled guilty. The prosecutor improperly
insinuated that the witness meant to plead guilty to a different count. Unlike
the present case, the prosecutor’s statements were considered under the aegis
of prosecutorial misconduct, not relevance under Rules 401 and 403.
       14 Because Volkova’s arguments in this case are brought only as claims

of ineffective assistance of counsel, we need not decide today how OCGA § 24-
4-401 and OCGA § 24-4-403 would apply to Dr. Terry’s testimony.
                                       18
a legal theory that would require “an extension of existing

precedents and the adoption of an unproven theory of law.” (Citation

omitted.) Williams v. State, 304 Ga. 455, 458 (2) (818 SE2d 653)

(2018). See also Rhoden v. State, 303 Ga. 482, 486 (2) (a) (813 SE2d

375) (2018) (trial counsel is not required to argue beyond existing

precedent). Moreover, even if Volkova could show that trial counsel

performed deficiently by failing to object in this circumstance, she

has failed to show that she suffered any resulting prejudice.

Ultimately, the jury was provided with no information about

Robinson or his conclusions. In fact, Dr. Terry testified that

Robinson did not disclose to her what he was thinking about the

case, and the jury was instructed to disregard Dr. Terry’s unsolicited

observation that Robinson never contradicted her (which is

nonetheless consistent with the fact that Robinson did not disclose

what he was thinking at all). Though Volkova speculates that the

jury may have drawn some negative inference from the mention of

Robinson’s name, there was no evidence presented to the jury on

which any negative inference could have been based. And, in any

                                 19
event, “mere speculation on the defendant’s part is insufficient to

establish Strickland prejudice[.]” Pierce v. State, 286 Ga. 194, 198

(4) (686 SE2d 656) (2009).

     Therefore, Volkova’s claim of constitutionally ineffective

assistance   fails   because   she        has   shown   neither   deficient

performance nor prejudice.

     (b) In a related argument, Volkova contends that trial counsel

should have objected to the State’s closing argument when the

prosecutor pointed out that Volkova had provided no expert

witnesses to support her defense. The State argued:

     I want to take one minute to talk about what we didn’t
     hear. The defense is never under any obligation or any
     burden whatsoever to produce any evidence, ever, in any
     criminal case. That’s the beauty of the American justice
     system. The State has the burden of proof. We have to
     prove our case beyond a reasonable doubt. That does not
     mean that they do not have the same opportunities we do.
     You heard Mr. Sadow, [defense counsel]. He was excellent
     with just about every witness in this courtroom this week.
     You heard him talk to Dr. Terry. He’s knowledgeable
     about expert depositions, about [how] the medical
     examiners can be consultants, forensic pathologists can
     be consultants. He knows that we have an expert. The
     defense doesn’t have to do anything. They are allowed.
     They have the presumption of innocence, and the State

                                     20
has the burden of proof. But can he get a forensic medical
– forensic pathologist to come in and testify and dispute
Dr. Terry, doesn’t even have to be some county’s [medical
examiner]. Yes, he can do that. Can he get a firearms
expert? Can he get an order saying the State has to
provide the weapon and has to provide house ammo so
that a firearms examiner of his choice can examine the
weapon? Yes, he can do that. He’s under no obligation to
do so, but he can do that. He can have a firearms examiner
come in and testify, but that examiner would have to
respond to cross-examination. He would have to respond
to, did you perform the test? How did you do it? Did you
document it? How familiar are you with the weapon? Is it
based on – is your knowledge of negligent or accidental
discharge based on the fact that you’ve ever shot yourself
in the course of examining a firearm? Any expert would
be required to answer our cross-examination questions.
They’re under no duty to do that. But Mr. Sadow is well-
versed. You’ve seen him, an experienced attorney. If there
was something that could have controverted the State’s
evidence, what could be – what could he be saving it for?
There’s no extra innings here. This is the week we’re
trying this case. If there was someone out there, anyone –
if the kinesiologist could come in and testify, you know
what, I updated my research from 2003. It’s no longer
theoretical; it’s no longer just about police. I’ve got things
to say about this. They are able to do that. Recall Dr.
Terry’s testimony, looking at the wound there is no way
this was self-inflicted. His arms aren’t long enough. And
I don’t care about whatever Mr. Sadow says in terms of
the move in the Matrix, what if his body is up in the air
and he’s falling and somehow the gun is pointed that way.
We go to extremes to prove our case.

To the extent that Volkova argues that trial counsel’s failure to

                             21
object to this closing argument somehow exacerbated counsel’s

alleged error for failing to object to all of Dr. Terry’s testimony about

Robinson, the argument fails for the same reasons set forth in

Division (3) (a). To the extent that Volkova attempts to argue this as

a separate instance of constitutionally ineffective assistance, her

claim also fails. It is well settled that prosecutors have wide latitude

in conducting closing argument, and they may comment upon and

draw deductions from the evidence presented to the jury. This

includes drawing inferences about a party’s failure to produce

witnesses. See, e.g., Long v. State, 309 Ga. 721, 728 (2) (a) (848 SE2d

91) (2020) (prosecutor allowed to draw inferences from defendant’s

failure to call certain character witnesses); McGee v. State, 260 Ga.

178, 179 (4) (b) (391 SE2d 400) (1990). Volkova attempts to

circumvent this precedent by relying on Blige v. State, 263 Ga. 244,

245 (2) (430 SE2d 761) (1993), for the proposition that, in order for

a prosecutor “to comment concerning the failure of a defendant to

call a particular expert witness, the existence of that expert witness

must be in evidence, as well as the fact that the defense has been

                                   22
provided with materials to be analyzed by that expert witness.”

(Citation omitted.) But no such comment was made here. The

prosecutor did not name Robinson or any other particular expert

during closing arguments. 15 In fact, prior to closing arguments, the

prosecutor had been admonished by the trial court specifically not

to   mention      Robinson,      and    the    prosecutor      followed     this

admonishment.

      For all of the reasons set forth above, Volkova has not proven

her claim of constitutionally ineffective assistance.16

      Judgment affirmed. All the Justices concur.




      15  Because the prosecutor did not violate Blige’s holding in this case, we
need not decide if Blige remains good law.
       16 Since we hold that Volkova’s trial counsel did not perform deficiently

in either of the instances enumerated, we need not consider Volkova’s corollary
argument that she was cumulatively prejudiced by multiple errors. See, e.g.,
Morton v. State, 306 Ga. 492, 500 (4) (d) (831 SE2d 740) (2019).
                                       23